Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

1.	This action is responsive to the communication filed on 9/28/22.  Claims 1-3, 5, 9-11 and 13 have been amended. Claims 17-20 have been cancelled. Claims 1-16 are pending.
	Applicants' arguments filed 9/28/22 have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Election By Original Presentation
2.	Newly submitted claims 21-24 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
I.	Claims 1-16, drawn to a method and system for identifying URLS, requesting the URLs, retrieving content, classifying the retrieved content, caching the retrieved content excluding content specific to the client caching part of the retrieved content, the part of the retrieved content excluding the portion of the retrieved content that is generated specific to the client, receiving request from different client, and transmitting a response to the different client from the cached part of the retrieved content, classified in class G06F16/24539.
Claims 21-24, drawn to a method for identifying a plurality of search result Uniform Resource Locators (URLs) based on a search query received from a client; retrieving content from at least one of the plurality of search result URLs by initiating a request to the at least one of the plurality of search result URLs; identifying at least a portion of the retrieved content that is generated specific to the client; caching part of the retrieved content, the part of the retrieved content excluding the portion of the retrieved content that is generated specific to the client; receiving a request from the client for the at least one of the plurality of search result URLs; generating a response to the request based on the cached content; and responsive to receiving a request from a different client for the at least one of the plurality of search result URLs, transmitting a response to the different client that includes at least a portion of the cached part of the retrieved content, classified in class G06F16/9574.
3.	       Inventions of Groups I and II are directed to related processes. The related inventions are distinct if the (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed processes are unrelated as supported by the distinct limitations discussed above.
4.        The distinct critical features of each Group support the undue search burden if they were examined together.  
5.	Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-24 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 1-2, 4, 6-10, 12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bedrax-Weiss in view of Graham, and further in view of SCHLUSSER et al (WO 2010037168 A1 hereinafter, “SCHLUSSER”).
11.	With respect to claim 1,
Bedrax-Weiss discloses a computer-implemented method, comprising:
identifying a plurality of search result Uniform Resource Locators (URLs) based on a search query received from a client;
initiating a request for content to at least one of the plurality of search result URLs;
retrieving content received in response to the request and classifying the retrieved content to identify at least a portion of the retrieved content that is generated specific to the client;
caching the retrieved content, the cached content excluding the portion of the retrieved content that is generated specific to the client;
receiving a request from the client for the at least one of the plurality of search result URLs;
generating a response to the request based on the cached content and storing the cached content after generating the response (Bedrax-Weiss col. 5 line 61 – col. 7 line 29 and Fig. 5 e.g. (36) Exemplary Processing for Pre-Fetching Search Result Information (37) FIG. 5 is a flow chart of an exemplary process for pre-fetching search result information in an implementation consistent with the principles of the invention.  Processing may begin with a user submitting a search query via, for example, browser software application 420 (act 500).  In one implementation, the search query may include any suitable term, combination of terms, or phrases.  A phrase may be defined as a collection of two or more words (e.g., vacations in Hawaii) or a quoted phrase (i.e., two or more terms that are treated as a single unit (e.g., "vacations in Hawaii")).  Once received by browser software application 420, client 210 may submit or otherwise transmit the search query to search engine 225 residing on server 220 (act 502). (38)    In one implementation consistent with principles of the invention, search results pre-fetching software 430 may asynchronously submit or otherwise transmit one or more requests for additional search result information to search engine 225 (act 504).  For example, depending on user preferences or search engine defaults, the initial user search request may result in a return of 10 "hits" or documents relating to the received search query.  Of course, it should be understood that the number of returned search results is arbitrary and may include any suitable number of hits.  Consistent with principles of the invention, the pre-fetching software 430 may request information regarding any suitable number of additional documents relating to the search query. (40) In addition to the initial search results page, search engine 225 may also generate one or more documents that contain the additional search results requested by pre-fetching software application 430 (act 510).  Consistent with principles of the invention, the additional search result document(s) may be transmitted to client 210 (act 512) and maintained in a browser cache maintained in memory 330 or disk storage 350 for subsequent use (act 514).  (41)    In an implementation consistent with the principles of the invention, the search results include links to documents (e.g., web pages) and possibly a textual description of the links.  (42)    Once stored in cache of client 210, subsequent user requests for the additional search result document(s) by browser software application 420 (e.g., by pressing on a "next", ">", "more results", or listed results page number) (act 516) may result in the retrieval and display of the additional search result data from the cache of client 210, rather than from search engine 225 on server 220 (act 518).  In this manner, the rendering of the additional search result document(s) in browser software application 420 is provided in an expedited manner, thereby improving the user experience [as
identifying a plurality of search result Uniform Resource Locators (URLs) (e.g. links) based on a search query received from a client (e.g. Processing may begin with a user submitting a search query);
retrieving content from at least one of the plurality of search result URLs by initiating a request to the at least one of the plurality of search result URLs;
identifying at least a portion of the retrieved content that is generated specific to the client (e.g. additional search result information … additional documents relating to the search query);
caching (e.g. cache) part of the retrieved content, the part of the retrieved content excluding the portion of the retrieved content that is generated specific to the client;
receiving a request from the client for the at least one of the plurality of search result URLs;
generating a response to the request based on the cached content (e.g. In one implementation consistent with principles of the invention, search results pre-fetching software 430 may asynchronously submit or otherwise transmit one or more requests for additional search result information to search engine 225 (act 504) … Consistent with principles of the invention, the pre-fetching software 430 may request information regarding any suitable number of additional documents relating to the search query … Consistent with principles of the invention, the pre-fetching software 430 may request information regarding any suitable number of additional documents relating to the search query … Consistent with principles of the invention, the additional search result document(s) may be transmitted to client 210 (act 512) and maintained in a browser cache maintained in memory 330 or disk storage 350 for subsequent use (act 514))]).
Although Bedrax-Weiss substantially teaches the claimed invention, Bedrax-Weiss does not explicitly indicate 
responsive to receiving a request from a different client for the at least one of the plurality of search result URLs, transmitting a response to the different client that includes at least a portion of the cached content
Graham teaches the limitations by stating
identifying a plurality of search result Uniform Resource Locators (URLs) based on a search query received from a client;
retrieving content from at least one of the plurality of search result URLs by initiating a request to the at least one of the plurality of search result URLs;
identifying at least a portion of the retrieved content that is generated specific to the client;
caching part of the retrieved content, the part of the retrieved content excluding the portion of the retrieved content that is generated specific to the client;
receiving a request from the client for the at least one of the plurality of search result URLs;
generating a response to the request based on the cached content; and
responsive to receiving a request from a different client for the at least one of the plurality of search result URLs, transmitting a response to the different client that includes at least a portion of the cached content (Graham [0023] – [0024] e.g. [0012] In another example, the analyzer monitors client requests for content from the remote source at a parameterized data level.  The analyzer may also use heuristic approaches or predefined responses from the end user, such as a user profile.  The system also includes a cache to store prefetched related content from the remote source based on the identified usage, the prefetched related content available locally if requests are made to access corresponding content at the remote source.  In an example, the cache stores prefetched content including subsets of the prefetched content, the subsets based on predictive access to content at the remote source.  In another example, the cache stores prefetched content including adjacent content based on predictive access to content at the remote source. [0023] As mentioned above, the program code 150 may be executed by any suitable computing device to identify access patterns or other usage by the client 120 for content at a remote source.  In addition, the program code may serve one or more than one client 120.  During execution, content may be prefetched from the remote source based on the identified usage.  For example, if the client 120 is currently accessing a news website on the Internet, all of the top news stories for the current day may be prefetched and stored locally for the client 120.  Accordingly, the client 120 is able to have faster access to the day's top news stories from the local cache. [0024] In another example, a number of clients 120 for an organization may access stock quotes during certain hours of the day (e.g., at the opening bell in the morning and again at the closing bell in the afternoon).  Based on usage, content including stock quotes may be prefetched in advance of these high access times, and stored on a local cache for the clients 120.  This example may be implemented by providing the analyzer function and cache outside any particular client system.  As such, when the clients 120 request content that has already been prefetched, the client(s) 120 are provided with the corresponding content which has already been prefetched, making the content available to the clients 120 much faster than if the clients 120 had to request that same content from the remote site [as
identifying a plurality of search result Uniform Resource Locators (URLs) (e.g. web sites) based on a search query received from a client;
retrieving content from at least one of the plurality of search result URLs by initiating a request to the at least one of the plurality of search result URLs (e.g. web sites);
identifying at least a portion of the retrieved content that is generated specific to the client;
caching (e.g. cache) part of the retrieved content (e.g. related content), the part of the retrieved content excluding the portion of the retrieved content that is generated specific to the client (e.g. requested content);
receiving a request (e.g. request) from the client for the at least one of the plurality of search result URLs;
generating a response to the request based on the cached content (e.g. The system also includes a cache to store prefetched related content from the remote source based on the identified usage); and
responsive to receiving a request from a different client (e.g. clients 120) for the at least one of the plurality of search result URLs, transmitting a response to the different client that includes at least a portion of the cached content]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Bedrax-Weiss and Graham, to provide stronger solution as more applications are modeled to rely on services hosted within the internet (Graham [0004]).
Although Bedrax-Weiss and Graham combination substantially teaches the claimed invention, they does not explicitly indicate transmitting a response to the different client that includes at least a portion of the cached part of the retrieved content.
SCHLUSSER teaches the limitations by stating
identifying a plurality of search result Uniform Resource Locators (URLs) based on a search query received from a client;
retrieving content from at least one of the plurality of search result URLs by initiating a request to the at least one of the plurality of search result URLs;
identifying at least a portion of the retrieved content that is generated specific to the client;
caching part of the retrieved content, the part of the retrieved content excluding the portion of the retrieved content that is generated specific to the client;
receiving a request from the client for the at least one of the plurality of search result URLs;
generating a response to the request based on the cached content; and
responsive to receiving a request from a different client for the at least one of the plurality of search result URLs, transmitting a response to the different client that includes at least a portion of the cached part of the retrieved content (SCHLUSSER [0085] – [0086], [00137], [0143], [00149], [0152], [0157] – [0159], [0176] e.g. [0085] For example, an image may form part of a client specific page and is given a reference X when sent to the client. The identical image may appear on a shared page and when this is rendered for a different user, it is given a reference Y. When that shared page is subsequently sent to the first user the reference Y typically is mapped to the object know to the client as X or the artifact must be resent at item Y with duplication on the client and additional bandwidth usage. [0086] To minimize the translation of references some artifacts that are might form part of the makeup of shared pages may be pre-allocated references and / or pre-loaded onto the client. [00137] The anticipator, while identifying pages that should be pre-cached in the client determines which expired pages need to be refreshed. If it determines the pages need refreshing the proxy to re-request the pages in the normal way that it requests new pages. [00143] The association of pages to context can be defined within the markup language used to define pages or may be expressed as a rule to match against the URL of pages. [00149] For different servers or applications the proxy can be configured with rules on how it can use the pages or data returned. One rule may define whether the results returned can be shared with all users or are non-shared, i.e. private to the current user. A page may be 'global' where it can be shared by all users or 'user' scoped where the content is specific to individual users. The classification may be defined at site or application level or determined based on factors such as whether a user specific cookie was supplied in the request to the server. [00152] When the application system is pre-caching pages there can be a surge of many small requests for linked pages that are being preloading. It would be more efficient if many pages could be delivered in a single request. [00157] The proxy may adjust its pre-caching requirements for each server to help manage the load on the server. [00176] For each user the activity cache will hold data about the user's use of an application or site. Statistics may include the number of navigation links followed, the depth (in terms of pages or states) into the site the user penetrates, whether they scroll to the end of long articles, the speed with which they navigate through the site (keystroke speed), the proportion of pre-cached data that expired before it was used and any screens where they had to wait for content that was not pre-cached. This data can be used by the anticipators and transmitter to set priorities and optimize the pre-caching [as
identifying a plurality of search result Uniform Resource Locators (URLs) (e.g. URL/website) based on a search query received from a client (e.g. client);
retrieving content (e.g. pre-load/pre-cache pages) from at least one of the plurality of search result URLs by initiating a request to the at least one of the plurality of search result URLs;
identifying at least a portion of the retrieved content that is generated specific to the client (e.g. non-shared - private to the current user; the content is specific to individual users);
caching part of the retrieved content (e.g. pre-cache pages), the part of the retrieved content excluding the portion of the retrieved content that is generated specific to the client (e.g. A page may be 'global' where it can be shared by all users);
receiving a request from the client for the at least one of the plurality of search result URLs (e.g. A page may be 'global' where it can be shared by all users);
generating a response to the request based on the cached content; and
responsive to receiving a request from a different client for the at least one of the plurality of search result URLs, transmitting a response to the different client that includes at least a portion of the cached part of the retrieved content (e.g. The identical image may appear on a shared page and when this is rendered for a different user - A page may be 'global' where it can be shared by all users)]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Bedrax-Weiss, Graham and SCHLUSSER, to provide stronger solution as more applications are modeled to rely on services hosted within the internet (Graham [0004]).
12.	With respect to claim 2,
	Bedrax-Weiss further discloses wherein initiating the request for content to the at least one of the plurality of search result URLs comprises initiating requests for content to two or more of the plurality of search result URLs (Bedrax-Weiss col. 3 lines 26-39, col. 5 line 61 – col. 7 line 29 and Fig. 5 e.g. links).
13.	With respect to claim 4,
	Bedrax-Weiss further discloses causing output, at the client, of a search result page comprising hyperlinks to the plurality of search result URLs (Bedrax-Weiss col. 3 lines 26-39, col. 5 line 61 – col. 7 line 29 and Fig. 5 e.g. links).
14.	With respect to claim 6,
	Bedrax-Weiss further discloses wherein initiating the request for content to the at least one of the plurality of search result URLs is performed before causing output of the search result page (Bedrax-Weiss col. 3 lines 26-39, col. 5 line 61 – col. 7 line 29 and Fig. 5 e.g. (41) In an implementation consistent with the principles of the invention, the search results include links to documents (e.g., web pages) and possibly a textual description of the links.  In another implementation, the search results include links to directory nodes within a hierarchical directory and possibly textual descriptions for the directory nodes.  In other implementations, the search results include a combination of these links and/or other types of information).
15.	With respect to claim 7,
	Bedrax-Weiss further discloses wherein the search query comprises:
a text search query defined by user input at the client; and
context data defining one or more parameters of the client, wherein identifying the portion of the retrieved content that is generated specific to the client is performed based on the context data (Bedrax-Weiss col. 5 line 61 – col. 7 line 29 and Fig. 5 e.g. (36)   Exemplary Processing for Pre-Fetching Search Result Information  (37)    FIG. 5 is a flow chart of an exemplary process for pre-fetching search result information in an implementation consistent with the principles of the invention.  Processing may begin with a user submitting a search query via, for example, browser software application 420 (act 500).  In one implementation, the search query may include any suitable term, combination of terms, or phrases.  A phrase may be defined as a collection of two or more words (e.g., vacations in Hawaii) or a quoted phrase (i.e., two or more terms that are treated as a single unit (e.g., "vacations in Hawaii")).  Once received by browser software application 420, client 210 may submit or otherwise transmit the search query to search engine 225 residing on server 220 (act 502)).
16.	With respect to claim 8,
	Bedrax-Weiss further discloses wherein generating the response to the request based on the cached content comprises identifying, in the cached content, a pointer to at least one content item stored in a data store separate from the cached content, and generating the response to the request comprises retrieving the at least one content item from the data store (Bedrax-Weiss col. 5 line 61 – col. 7 line 29 and Fig. 5 e.g. (36)   Exemplary Processing for Pre-Fetching Search Result Information  … the search results include links to documents (e.g., web pages) and possibly a textual description of the links).
17.	Claims 9-10, 12 and 14-16 are same as claims 1-2, 4 and 6-8 and are rejected for the same reasons as applied hereinabove.

18.	Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bedrax-Weiss in view of Graham and SCHLUSSER, and further in view of London et al (U.S. 20010051927 A1 hereinafter, “London”).
19.	With respect to claim 3,
Although Bedrax-Weiss, Graham and SCHLUSSER combination substantially teaches the claimed invention, they do not explicitly indicate separately caching the portion of the retrieved content that is generated specific to the client and, responsive to receiving a subsequent request for the at least one of the plurality of search result URLs from the client, transmitting a response to the client that includes at least a portion of the cached content and at least a portion of the separately cached part of the retrieved content.
London teaches the limitations by stating separately caching the portion of the retrieved content that is generated specific to the client and, responsive to receiving a subsequent request for the at least one of the plurality of search result URLs from the client, transmitting a response to the client that includes at least a portion of the cached content and at least a portion of the separately cached part of the retrieved content (London [0061] – [0067] and [0069] – [0074] e.g. [0062] The other parallel process running upon receipt of a browser request for an HTML page begins in a block 144 in which the local proxy program issues a GET request for the HTML page indicated in block 132.  The local proxy program then passes the HTML content for the web page that was requested, in a block 146.  In a block 148, the browser parses the HTML page for the data item URLs that are included therein and, in a block 150, the browser program requests the data item URLs.  A block 152 provides for the local proxy program to find the requested data URLs in the validation list that was assembled in a block 142.  A decision block 154 determines if the cached data are current by comparing the current time stamp for the requested data URLs in the validation list with those for the corresponding data items in the cache stored on the distributed memory media.  If the cached data are current, based upon the time stamps being equal, the local proxy program reads the content from the cache in a block 156 and in a block 158, passes the content to the browser program for display or other use.  The process then loops back to block 150 to process the next data URL requested by the browser and passed to the local proxy program in block 152.  [0063] If the data cache is not current, a block 160 provides that the local proxy program issues a GET request for the data item URL so that the data item will be loaded into the browser over the Internet (or other network) connection from the remote site at which it is stored instead of being loaded from the cache.  The local proxy program then passes the content that was obtained over the network connection to the browser program in a block 162 and returns to block 150 to process the next data item URL.  If the data item URLs that are being requested by the browser program are not stored on the distributed memory media, or if the assembled validation list is not completed and received from the data center in time, the steps in blocks 160 and 162 are carried out to obtain the requested data item through the network connection. [0069] Intelligent Prefetching [0070] The technique used for the Intelligent Prefetching in the present invention uses conventional browsing programs and conventional remote web servers on which web page content is stored.  However, the local proxy program installed by the present invention receives prefetch information from the data center to improve the performance of the browser program.  Details of the Intelligent Prefetching method are shown in FIG. 8.  [0071] In a block 300 in FIG. 8, the browser program requests a URL for a web page that is about to be loaded into the browser program.  A decision block 302 determines if the URL is already in a prefetch cache and if so, as indicated in a block 304, the local proxy program sends the data that are in the prefetch cache to the browser program, which can immediately load the data, since it has already been downloaded over the network.  Next, in a block 306, the local proxy sends the URL for the web page that is being loaded into the browser program to the data center [as separately caching the portion of the retrieved content that is generated specific to the client and, responsive to receiving a subsequent request for the at least one of the plurality of search result URLs from the client, transmitting a response to the client that includes at least a portion (e.g. URL) of the cached content (e.g. cached data - CD) and at least a portion (e.g. next URL) of the separately cached content (e.g. prefetch cache)]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Bedrax-Weiss, Graham, SCHLUSSER and London, to provide stronger solution as more applications are modeled to rely on services hosted within the internet (Graham [0004]). 
20.	Claim 11 is same as claim 3 and is rejected for the same reasons as applied hereinabove.

21.	Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bedrax-Weiss in view of Graham and SCHLUSSER, and further in view of Carlson et al (U.S. 20090094417 A1 hereinafter, “Carlson”).
22.	With respect to claim 5,
Although Bedrax-Weiss, Graham and SCHLUSSER combination substantially teaches the claimed invention, they do not explicitly indicate modifying one of the hyperlinks corresponding to the at least one of the plurality of search result URLs to indicate performance of caching the part of the retrieved content.
Carlson teaches the limitations by stating modifying one of the hyperlinks corresponding to the at least one of the plurality of search result URLs to indicate performance of caching the retrieved content (Carlson [0043] – [0049] e.g. [0043] If WSP 400 determines that there are not any webpages that need to be prefetched, then WSP 400 proceeds to step 412.  If WSP 400 determines that there are webpages that need to be prefetched, then WSP 400 adds the prefetch tags to the HTML of the user-requested webpage (410).  WSP 400 can add the prefetch tags to the HTML hyperlink or to the webpage meta header.  An example of the addition of the prefetch tag to the HTML link element is: <head> <link rel="prefetch" href="/content/abc.html"> </head> [0044] <meta HTTP-EQUIV="Link" CONTENT="</content/abc.html&gt;; rel=prefetch">; referring to the instant applicant’s specification [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Bedrax-Weiss, Graham, SCHLUSSER and Carlson, to provide stronger solution as more applications are modeled to rely on services hosted within the internet (Graham [0004]). 
23.	Claim 13 is same as claim 5 and is rejected for the same reasons as applied hereinabove.

Response to Arguments
24.	Applicant’s remarks and arguments presented on 9/28/22 have been fully considered but they are moot in view of the new grounds of rejection presented in this office action.

Conclusion
25.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SyLing Yen whose telephone number is 571-270-1306.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax and phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100. 

66



/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
October 13, 2022